Citation Nr: 0508859	
Decision Date: 03/24/05    Archive Date: 04/01/05

DOCKET NO.  04-06 849	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUES

1.  Entitlement to a rating in excess of 10 percent for a 
scar on the left ankle, residual of a gunshot wound.

2.  Entitlement to an effective date earlier than May 15, 
2003, for the grant of 10 percent disability rating for ankle 
scar.

3.  Whether new and material evidence has been submitted to 
reopen the previously denied claim of entitlement to service 
connection for esophagitis.


REPRESENTATION

Appellant represented by:	Puerto Rico Public Advocate 
for Veterans Affairs




ATTORNEY FOR THE BOARD

Matthew W. Blackwelder, Associate Counsel


INTRODUCTION

The veteran served on active duty from October 1950 until 
July 1952, including participation in the Korean Conflict.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an August 2003 rating decision of the 
San Juan, Puerto Rico, Regional Office (RO) of the Department 
of Veterans Affairs (VA), which granted a 10 percent 
disability rating for left ankle scar, effective May 15, 
2003.  The veteran appeals the assignment of a 10 percent 
rating and the effective date of that rating.

It is noted that in reviewing a file, the Board must consider 
all documents submitted prior to its decision and review all 
issues reasonably raised from a liberal reading of these 
documents.  Suttmann v. Brown, 5 Vet. App. 127, 132 (1993).  
Where such review reasonably reveals that the claimant is 
seeking a particular benefit, the Board is required to 
adjudicate the issue or, if appropriate, remand or refer the 
issue to the RO for development and adjudication; however, 
the Board may not ignore an issue so raised.  Id.  In this 
case, the appellant submitted a claim for an increased rating 
for his malaria residuals in his substantive appeal, VA Form 
9.  Because the requisite steps have not been performed in 
order to convey jurisdiction on the Board to adjudicate this 
matter, this issue is referred to the RO for appropriate 
action.

A December 2003 decision continued the denial of service 
connection for esophagitis because the evidence that was 
submitted was not new and material.  As discussed in more 
detail below, the Board finds that the veteran filed a notice 
of disagreement (NOD) with this denial, thereby initiating, 
but not perfecting, an appeal.  This issue is REMANDED to the 
agency of original jurisdiction (AOJ) via the Appeals 
Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  The veteran's service-connected left ankle scar, residual 
of a gunshot wound, is 4 cm long and 1 cm wide, and is 
manifested by moderate pain upon palpitation.  The scar is 
superficial and not unstable, atrophic, shiny, or scaly.  The 
scar has not been shown to limit motion or function.

2.  The veteran's claim for an increased rating for his ankle 
scar was filed May 15, 2003.

3.  The painfulness of the left ankle scar was first shown in 
August 2003.
 

CONCLUSIONS OF LAW
 
1.  The criteria for a rating in excess of 10 percent for the 
left ankle scar, residuals of a gunshot wound, have not been 
met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.1-4.16, 
4.118, Diagnostic Code 7804 (2004).

2.  Assignment of an effective date earlier than May 15, 
2003, for the grant of a 10 percent disability rating for 
ankle scar, residuals of a gunshot wound, is not warranted.  
38 U.S.C.A. § 5110 (West 2002); 38 C.F.R. § 3.400 (2004). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Increased Rating for Ankle Scar

Disability evaluations are determined by the application of 
VA's Schedule for Rating Disabilities (Rating Schedule).  38 
C.F.R. Part 4 (2004).  The percentage ratings contained in 
the Rating Schedule represent, as far as can be practicably 
determined, the average impairment in earning capacity 
resulting from diseases and injuries incurred or aggravated 
during military service and their residual conditions in 
civil occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  
Scars are specifically rated under 38 C.F.R. § 4.118, 
Diagnostic Codes 7800 through 7805.  

If a question exists as to which of two evaluations should be 
applied, the higher evaluation will be assigned if the 
disability picture more nearly approximates the criteria for 
that rating; otherwise, the lower rating will be assigned.  
38 C.F.R. § 4.7.  Any reasonable doubt regarding a degree of 
disability will be resolved in favor of the veteran.  38 
C.F.R. § 4.3.

If an exceptional case arises where ratings based on the 
statutory schedules are found to be inadequate, consideration 
of an "extra-schedular" evaluation commensurate with the 
average earning capacity impairment due exclusively to the 
service-connected disability or disabilities will be made.  
38 C.F.R. § 3.321(b)(1) (2004).  The governing norm in these 
exceptional cases is a finding that the case presents such an 
exceptional or unusual disability picture with such related 
factors as marked interference with employment or frequent 
periods of hospitalization as to render impractical the 
application of the regular schedular standards.  Id.

In this case, the RO, in an August 2003 rating decision, 
assigned a 10 percent evaluation for the veteran's ankle scar 
under Diagnostic Code 7804 which rates scars that are 
superficial and painful upon examination.  This decision was 
based upon the VA medical exam given earlier that month at 
which the veteran's scar was found to be 4 cm long and 1 cm 
wide and manifesting moderate pain upon palpitation. The 
examination also determined that the scar was superficial and 
not unstable, atrophic, shiny, or scaly.  Lastly, the scar 
was not shown to limit motion or function.

Comparing the symptomatology with the diagnostic code, a 10 
percent evaluation was assigned for the scar on the veteran's 
ankle, which represented the maximum rating available under 
Diagnostic Code 7804.  The Board notes that higher ratings 
are available for scars under Diagnostic Codes 7800 and 7801.  
However, these sections are applicable only to scars that 
disfigure the head, face, or neck, or that limit motion or 
function.  See 38 C.F.R. § 4.118, Diagnostic Codes 7800, 
7801.  In the veteran's case, his scar, while painful, does 
not disfigure his head face or neck, nor is there any showing 
that the veteran's scar is deep or limits motion or function.  
Based on the clinical evidence of record, no other diagnostic 
code is applicable in this case.  

Furthermore, the veteran has made no showing that the 
schedular ratings are inadequate, as there is no evidence 
that the ankle scar frequently interferes with his employment 
or requires frequent periods of hospitalization.  As such, 
assignment of a higher rating on an extra-schedular basis is 
not warranted.  Accordingly, a rating higher than 10 percent 
for a scar, residual of a gunshot wound, is denied.

II.  Effective Date of 10 Percent Disability Rating for Ankle 
Scar

In the case at hand, the veteran was initially injured in 
1951 by a gunshot wound to the ankle, which left a small 
scar.  A year later, the veteran was honorably discharged 
from the service.  

More than a decade later, in 1963 and 1964, the veteran 
applied for and received service connection for residuals 
from the gunshot wound to his ankle; however, based on a 
medical examination in December 1963, the RO concluded that 
the severity of the disability did not reach a compensable 
level.

In September 2003, the veteran filed a claim requesting that 
his 10 percent rating be made retroactive to the date of 
discharge.  However, for reasons discussed below, this 
request must be denied.

The assignment of effective dates of awards is generally 
governed by 38 U.S.C.A. § 5110 and 38 C.F.R. § 3.400.  Unless 
specifically provided otherwise, the effective date of an 
award based on an original claim for service connection 
"shall be fixed in accordance with the facts found, but 
shall not be earlier than the date of receipt of application 
therefor."  38 U.S.C.A. § 5110(a).  The effective date of an 
award of increased compensation can be the earliest date as 
of which it was ascertainable that an increase in disability 
has occurred, if the application is received within one year 
from such date.  38 U.S.C.A. § 5110(b)(2); 38 C.F.R. § 
3.400(o)(2); see Hazan v. Gober, 10 Vet. App. 511 (1997).  
The award of an increased rating should normally be effective 
either on the date of receipt of the claim or on some date in 
the preceding year if it was ascertainable that the disorder 
had increased in severity during that time.  See also 
VAOGCPREC 12-98.

In the veteran's case, his claim for an increased rating was 
filed on May 15, 2003.  The only indication that the severity 
of the disability had increased, since being initially rated, 
is the medical finding from his August 2003 VA examination 
which provided the basis for the new rating.  The claims file 
is otherwise devoid of either medical or lay evidence 
indicating a change in the severity of the veteran's 
disability, and the veteran has made no statement that he has 
received any treatment for the disability that is not 
included in the file.  As such, the earliest possible 
effective date that can legally be granted is one year prior 
to the date of claim.  However, there must be some evidence 
showing that the disability had increased in severity within 
the prior year and warranted a higher rating.  In this case, 
as noted above, there is none.  Nevertheless, the assigned 
effective date still benefits the veteran, as the effective 
date of the grant, May 15, 2003, is actually several months 
earlier than the date entitlement actually arose, in August 
2003, when the veteran obtained medical evidence regarding 
the condition of his scar.

Without evidence that the disability increased in severity in 
the year before filing his claim, the only other way for an 
earlier effective date to be assigned is for the veteran to 
have alleged that a clear and unmistakable error (CUE) was 
made in the January 1964 rating decision granting service 
connection for the ankle scar and determining that the 
disability did not reach a compensable level.  See 38 C.F.R. 
§ 3.105.  However, a complaint asserting a CUE must be pled 
with specificity.  Simmons v. Principi, 17 Vet. App. 104, 111 
(2003).  In this case, there is no indication that the 
veteran ever made any such allegations, much less pled any 
allegations with specificity.

In the rating decision on appeal, the RO awarded a 10 percent 
disability rating effective from May 15, 2003.  The Board 
concludes this is the proper effective date for assignment of 
a compensable rating for the veteran's ankle scar disability.  
There is no basis upon which to find that an earlier 
effective date is warranted in this case, and as such, the 
claim of entitlement to an earlier effective date is denied.


III.  Veterans Claims Assistance Act Compliance

The Board has given consideration to the provisions of the 
Veterans Claims Assistance Act of 2000 (the VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (2000) (codified as amended at 38 
U.S.C.A. §§ 5100 to 5107 (West 2002)) which includes an 
enhanced duty on the part of VA to notify a claimant of the 
information and evidence necessary to substantiate a claim 
for VA benefits.  It also redefines the obligations of VA 
with respect to its duty to assist a claimant in the 
development of a claim.  Regulations implementing the VCAA 
have been enacted.  See 66 Fed. Reg. 45,620 (August 29, 2001) 
(codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 
and 3.326(a)).  Also see Quartuccio v. Principi, 16 Vet. App. 
183, 187 (2002).

The Board has carefully considered the provisions of the 
VCAA, the implementing regulations, the United States Court 
of Appeals for the Federal Circuit's (Federal Circuit) 
decisions in Disabled  American Veterans v. Secretary of 
Veterans Affairs, 327 F.3d 1339 (Fed. Cir. 2003) and 
Paralyzed Veterans of America v. Secretary of Veterans 
Affairs, 345 F. 3d 1334 (Fed. Cir. 2003), which invalidated 
portions of the implementing regulations, the Veterans 
Benefits Act of 2003, Pub. L. No. 108-183, § 701, 117 Stat. 
2651 (Dec. 2003), and the United States Court of Appeals for 
Veteran's Claims (Court) decisions in Pelegrini v. Principi, 
17 Vet. App. 412 (2004) (Pelegrini I), and Pelegrini v. 
Principi, 18 Vet. App. 112 (2004) (Pelegrini II), which 
addressed the timing and content of proper VCAA notice.  
Following a complete review of the record evidence, the Board 
finds, for the reasons expressed immediately below, that the 
development of the claims here on appeal has proceeded in 
accordance with the law and regulations. 

Duty to Notify 

VA has a duty under the VCAA to notify an appellant and his 
or her representative of any information and evidence needed 
to substantiate and complete a claim as well as to inform the 
appellant as to whose responsibility it is to obtain the 
needed information.  The veteran was informed of the 
requirements of the VCAA in a letter dated in July 2003.  
Although another letter was sent in December 2003, it was not 
specific to the claims being decided herein.  

The Board finds that the information provided to the veteran 
specifically satisfied the requirements of 38 U.S.C.A. § 5103 
in that he was clearly notified of the evidence necessary to 
substantiate his claims and the responsibilities of VA and 
the veteran in obtaining evidence.  The July 2003 letter 
stated that (1) the evidence needed to substantiate the 
veteran's claim for an increase was evidence that the 
service-connected ankle scar had increased in severity, (2) 
VA would obtain relevant records from any Federal agency and 
relevant records identified by the veteran, and (3) the 
veteran is responsible for supplying VA with sufficient 
information to obtain relevant records on his behalf and is 
ultimately responsible for submitting all relevant evidence 
not in the possession of a Federal department or agency.  

The Board notes that VA does not have an obligation to 
provide additional notice of the information and evidence 
necessary to substantiate issues raised in a notice of 
disagreement, if original notice was given.  See VA General 
Counsel Opinion, VAOPGCPREC 8-2003 (Dec. 22, 2003).  
Therefore, VA was not required to provide notice of the 
evidence needed to substantiate an earlier effective date 
claim, since that issue was first raised in the NOD filed in 
September 2003.

The Pelegrini II Court also held, in part, that a VCAA notice 
consistent with 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b) must request or tell the claimant to provide any 
evidence in the claimant's possession that pertains to the 
claim.  18 Vet. App. at 120-121.  By advising the appellant 
what information and evidence was needed to substantiate the 
claim and what information and evidence had to be submitted 
by him, namely, any additional evidence and argument 
concerning the claimed condition and enough information for 
the RO to request records from the sources identified by the 
appellant, he was thereby advised of the need to submit any 
evidence in his possession that pertained to the claim.  In 
this case, although the 2003 VCAA notice letters provided to 
the appellant did not specifically contain the "fourth 
element" (i.e., tell the claimant to provide any relevant 
evidence in his or her possession), the Board finds that he 
was otherwise fully notified of the need to give to VA any 
evidence pertaining to the claim.  The Board finds that he 
was aware that it was ultimately his responsibility to give 
VA any evidence pertaining to the claim.  

All the VCAA requires is that the duty to notify is 
satisfied, and that claimants are given the opportunity to 
submit information and evidence in support of their claims.  
Once this has been accomplished, all due process concerns 
have been satisfied.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); Sutton v. Brown, 9 Vet. App. 553 (1996); see also 38 
C.F.R. § 20.1102 (harmless error).  The Board performs a de 
novo review of the evidence and is not bound by the RO's 
prior conclusions in this matter.  As provided by 38 U.S.C. 
§ 7104(a), all questions in a matter which under 38 U.S.C. 
§ 511(a) are subject to decision by the Secretary shall be 
subject to one review on appeal to the Secretary, and such 
final decisions are made by the Board.  In this case, because 
each of the four content requirements of a VCAA notice has 
been fully satisfied, any error in not providing a single 
notice to the claimant covering all content requirements is 
harmless error.  

Duty to Assist

The VCAA provides that VA shall make reasonable efforts to 
assist a claimant in obtaining evidence necessary to 
substantiate his or her claim unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim.  The law provides that the 
assistance provided by VA shall include making reasonable 
efforts to obtain relevant records that a claimant identifies 
and providing a medical examination or obtaining a medical 
opinion when such an examination or opinion is necessary to 
make a decision on the claim.  

Accordingly, after reviewing the record, the Board finds that 
VA has complied with the VCAA's duty to assist by aiding the 
veteran in obtaining evidence and affording him physical 
examinations.  It appears that all known and available 
records relevant to the issues here on appeal have been 
obtained and are associated with the veteran's claims file 
and the veteran does not appear to contend otherwise.  
Additionally, the veteran was afforded the opportunity to 
testify before an RO hearing officer and/or the Board, and 
the veteran even scheduled a hearing date.  However, the 
veteran canceled his hearing the morning it was scheduled, 
and has not requested that another hearing be scheduled.  

Thus, the Board finds that VA has done everything reasonably 
possible to notify and to assist the veteran and that no 
further action is necessary to meet the requirements of the 
VCAA and the applicable implementing regulations.  


ORDER

A rating higher than 10 percent for the ankle scar, residual 
of a gunshot wound, is denied.

An effective date earlier than May 15, 2003 for grant of a 10 
percent rating for the ankle scar, residual of a gunshot 
wound, is denied.


REMAND

In order to appeal a RO rating decision to the Board, certain 
procedural steps must be followed to grant the Board 
jurisdiction to review the case.  First, once a rating 
decision issues, the veteran or his or her representative 
must file a timely NOD; so long as the issues being appealed 
are clear, the AOJ by law must then issue a SOC; finally, to 
convey jurisdiction to hear the case on the Board, the 
veteran must file a timely, substantive appeal.  38 C.F.R. §§ 
19.26, 20.200, 20.201, 20.302(a).  

In July 2003, the veteran filed a claim, requesting service 
connection for his esophagitis, which the RO denied in a 
December 2003 rating decision.  Several months later, in 
February 2004, the RO issued a SOC addressing the ankle scar.  
In response to the SOC, the veteran timely filed his 
substantive appeal, submitting a VA Form 9 that same month, 
thereby perfecting his appeal with respect to the ankle scar.  
However, in the VA Form 9 the veteran also requested review 
of his spasm of the esophagus.  

Because no special wording is required for a NOD, the 
veteran's indication in his VA Form 9 that he should be 
service connected for his spasm of the esophagus serves as a 
NOD for the December 2003 rating decision which denied that 
new and material evidence had been submitted that would 
justify reopening the claim of entitlement to service 
connection for esophagitis.  See 38 C.F.R. §§ 20.201, 
20.302(a).  The notice of disagreement is still pending.  It 
is proper to remand this claim because the appellant has not 
been provided a statement of the case (SOC) on this issue.  
Manlincon v. West, 12 Vet. App. 238, 240-41 (1999); see also 
Godfrey v. Brown, 7 Vet. App. 398, 408-410 (1995); Archbold 
v. Brown, 9 Vet. App. 124, 130 (1996); VAOPGCPREC 16-92 
(O.G.C. Prec. 16-92).  However, this issue will be returned 
to the Board after issuance of the SOC only if perfected by 
the filing of a timely substantive appeal.  See Smallwood v. 
Brown, 10 Vet. App. 93, 97 (1997); Archbold, 9 Vet. App. at 
130.

Therefore, this matter is remanded for the following action:

The RO should consider the issue of 
whether new and material evidence has 
been submitted that would allow for 
service connection of the veteran's 
esophagitis; if the benefits sought 
cannot be granted, the RO should issue a 
statement of the case in accordance with 
applicable law and regulations.  The 
veteran should be informed of the period 
of time within which he must file a 
substantive appeal to perfect his appeal 
to the Board concerning this issue.  If a 
timely substantive appeal is not filed, 
the claim should not be certified to the 
Board.  If so, subject to current 
appellate procedures, the case should be 
returned to the Board for further 
appellate consideration, if appropriate. 

The purpose of this remand is to comply with governing 
adjudicative procedures.  The Board intimates no opinion, 
either legal or factual, as to the ultimate disposition of 
the remanded issue.  The appellant has the right to submit 
additional evidence and argument on the matter or matters the 
Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).


	                     
______________________________________________
MICHELLE L. KANE
	Acting Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


